Title: [Diary entry: 25 May 1791]
From: Washington, George
To: 

Wednesday 25th. Set out at 4 ’Oclock for Cambden (the foundered horse being led slowly on). Breakfasted at an indifferent house 22 miles from the town (the first we came to) and reached Cambden about two oclock, 14 miles further where an address was recd. & answered. Dined late with a number of Gentlemen & Ladies at a public dinner. The Road from Columbia to Cambden, excepting a mile or two at each place, goes over the most miserable pine barren I ever saw, being quite a white sand, & very hilly. On the Wateree with in a mile & half of which the town stands the lands are very good—the culture Corn Tobacco & Indigo. Vessels carrying 50 or 60 Hhds. of Tobo. come up to the Ferry at this place at which there is a Tobacco Warehouse.